Citation Nr: 0917370	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  08-09 735A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for status post rotator cuff tear of the right 
shoulder.   

2.  Entitlement to a disability evaluation in excess of 10 
percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1965 to November 
1968, January 1991 to April 1991, and September 2001 to 
January 2003.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied entitlement to higher 
ratings for the status post rotator cuff repair of the right 
shoulder with failure of repair and bilateral hearing loss.  

The Veteran presented testimony at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge in February 
2009.  A transcript of the hearing is associated with the 
Veteran's claims folder. 


The issue of entitlement to bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is right-hand dominant; therefore, his right 
shoulder is his major upper extremity.

2.  The service-connected status post rotator cuff tear of 
the right shoulder is manifested by limitation of motion of 
the arm midway between the side and shoulder level, with 
marked weakness, and complaints of pain, but without 
objective evidence of limitation of motion of the arm to 25 
degrees from the side to include as due to functional 
impairment.  


CONCLUSION OF LAW

The criteria for a 30 percent disability evaluation for 
status post rotator cuff tear of the right shoulder have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5201 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letter to the Veteran in March 
2007, prior to the initial adjudication of the claim.  The 
letter notified the Veteran of what information and evidence 
must be submitted to substantiate a claim for an increased 
rating, as well as what information and evidence must be 
provided by the Veteran and what information and evidence 
would be obtained by VA.  He was also told to inform VA of 
any additional information or evidence that VA should have, 
and was told to submit evidence in support of his claim to 
the RO.  The content of the letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) and with the notice of disability ratings and 
effective dates pursuant Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
of Appeals for Veterans Claims (Court) found that, at a 
minimum, adequate VCAA notice requires that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the Veteran was provided with Vazquez notice.  
The March 2007 letter notified the Veteran of elements (1), 
(3) and (4) of the Vazquez notice.  A July 2008 letter 
notified the Veteran of the Vazquez elements (1) to (4).  The 
letter provided notice of Diagnostic Code 5201, the code 
under which the right shoulder disability is rated.  The 
Board also points out that the diagnostic codes for rating 
shoulder disabilities do contain criteria that would be 
satisfied by the claimant demonstrating a noticeable 
worsening of the disability, which in this case, would be an 
increase in pain, and limitation of motion, strength, or 
endurance.  A reasonable person could be expected to 
understand what was needed to substantiate the claim for an 
increased rating for a right shoulder disability.  The claim 
was readjudicated in the September 2008 supplemental 
statement of the case.  

Based on the foregoing, no additional development is required 
regarding the duty to notify. 

Regarding the duty to assist, the Board finds that all 
relevant evidence has been obtained with regard to the 
Veteran's claim for a higher rating, and the duty to assist 
requirements have been satisfied.  VA treatment records dated 
in 2007 and records from the Veteran's private orthopedists 
dated from 2006 to 2009 are associated with the claims 
folder.  The Veteran's Social Security Administration records 
are also associated with the claims folder.  There is no 
identified relevant evidence that has not been accounted for.  
The Veteran underwent VA examination in 2007 to obtain 
medical evidence as to the severity of the Veteran's 
disability.   

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings would be permissible.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.   

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.   

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

Under Diagnostic Code 5201, limitation of motion of the arm, 
a 20 percent rating is assigned when there is limitation of 
motion of the major arm at shoulder level.  A 30 percent 
rating is warranted when there is limitation of motion of the 
major arm midway between the side and shoulder level.  A 40 
percent disability evaluation is warranted when there is 
limitation of motion of the major arm to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Under Diagnostic Code 5202, other impairment of the humerus, 
a 20 percent evaluation is warranted for impairment of the 
major extremity caused by malunion resulting in moderate 
deformity, or for recurrent dislocation of the scapulohumeral 
joint with infrequent episodes of dislocation at the 
scapulohumeral joint and guarding of movement at the shoulder 
level.  A 30 percent evaluation is warranted for impairment 
of the major extremity caused by malunion resulting in marked 
deformity or for recurrent dislocation of the scapulohumeral 
joint with frequent episodes of dislocation and guarding of 
all arm movements.  A 50 percent evaluation is assigned where 
there is fibrous union, a 60 percent evaluation is warranted 
for nonunion or a false flail joint, and an 80 percent 
evaluation is warranted for loss of the humeral head (a flail 
shoulder).  38 C.F.R. § 4.71a, Diagnostic Code 5202. 

Full range of motion of the shoulder is measured from zero 
degrees to 180 degrees in forward elevation (flexion), zero 
degrees to 180 degrees in abduction, zero degrees to 90 
degrees in external rotation, and zero degrees to 90 degrees 
in internal rotation.  38 C.F.R. § 4.71, Plate I.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Analysis

In applying the law to the existing facts, the Board finds 
that the evidence supports the assignment of a 30 percent 
rating to the right shoulder disability under Diagnostic Code 
5201.  The medical evidence of record shows that the right 
shoulder disability more closely approximates the criteria 
for a 30 percent rating under Diagnostic Code 5201, which is 
limitation of motion of the arm to midway between the side 
and shoulder level.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5201 and Plate I.  Specifically, the medical evidence from 
the Veteran's private orthopedists shows that abduction of 
the right arm ranged from 35 to 40 degrees, forward flexion 
ranged from 35 to 50 degrees, and internal rotation ranged 
from 20 to 40 degrees.  See the June 2007 and February 2009 
treatment records from Dr. J.S.  Additionally, in an April 
2007 statement, Dr. J.N., an orthopedist, reported that the 
Veteran had extensive weakness with resisted abduction and 
external rotation.  He reported aching pain and weakness, 
particularly with repetitive use.  The Veteran also had a 
tremor of the right arm with any extended use.  The 
impression was right shoulder rotator cuff tear involving 
supraspinatus and infraspinatus tenderness with MRI evidence 
of retraction and atrophy, secondary weakness, and early cuff 
tear arthropathy.  The orthopedist stated that the Veteran 
has a chronic rotator cuff tear, not tendonitis.  

In a June 2007 treatment record, Dr. J.S. stated that the 
Veteran had marked weakness and resisted abduction and 
forward flexion.  Dr. J.S. also noted that the Veteran had a 
marked intention tremor in the right arm with motion.  
Further, in a January 2008 record, Dr. D.C. stated that the 
Veteran had a chronically torn irreparable rotator cuff tear 
of the right shoulder with glenohumeral arthritis.  Dr. D.C. 
stated that the Veteran had poor function and some pain in 
the right shoulder.  He noted that the Veteran had improved 
slightly on Naprosyn and with a cortisone injection.  In a 
February 2009 statement, Dr. J.S., an orthopedist, indicated 
that the Veteran had marked weakness on restricted abduction 
and forward flexion, and the Veteran's hand trembled at the 
point of limited motion.  The orthopedist also indicated that 
the Veteran was unable to lift his arm beyond midway between 
the side and shoulder.     

The Board finds that when functional loss and impairment due 
to pain and weakness is considered, the right shoulder 
disability picture most closely approximates the criteria for 
a 30 percent rating under Diagnostic Code 5201.  The 30 
percent rating under Diagnostic Code 5201 is assigned on the 
basis of functional loss due to pain under 38 C.F.R. § 4.40 
and functional loss due to weakness, fatigability, 
incoordination, lack of endurance or pain on movement of a 
joint under 38 C.F.R. § 4.45.  See DeLuca, supra.  As noted 
above, the probative evidence of record establishes that the 
Veteran is unable to raise his right arm beyond midway 
between his side and shoulder due to pain and marked 
weakness.  The Court has held that functional loss due to 
pain is to be rated at the same level as the functional loss 
where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1991).  Under section 4.59, painful motion is 
considered limited motion even though a range of motion is 
possible beyond the point when pain sets in.  Hicks v Brown, 
8 Vet. App. 417, 420-21 (1995).  The 30 percent rating 
assigned to the right shoulder disability takes into 
consideration and incorporates the functional loss due to 
pain, including pain during flare-ups or on repetitive use.  

The Board acknowledges that the Veteran had a greater range 
of motion of the right arm upon VA examination in March 2007.  
The March 2007 VA examination report indicates that right arm 
flexion was to 90 degrees, abduction was to 90 degrees, and 
external and internal rotation was to 45 degrees.  The 
examiner concluded that there was no additional limitation of 
motion due to pain, weakness, fatigue, or lack of 
incoordination or endurance.  

The Board finds that the treatment records and statements 
from the Veteran's private orthopedists dated from 2006 to 
2009 outweigh the findings of the VA examination report.  It 
is clear from the private orthopedic treatment records that 
the Veteran has marked weakness due to the right shoulder 
disability with pain and functional impairment.  In the June 
2007 record, Dr. J.S. stated that he had reviewed the VA 
examination report.  Dr. J.S. stated that motion through pain 
is not a functional range of motion and that no one 
functionally uses their arm in a painful range of motion.  
Thus, he stated that range of motion should be that point 
where pain is first encountered.  Dr. J.S. stated that the 
Veteran did not have a functional range of motion above 45 
degrees, and it was only with significant pain that he was 
able to get above that level.  

Considering the above, the Board finds that the preponderance 
of the evidence establishes that range of motion of the right 
arm is limited to 45 degrees, which is midway between the 
side and the shoulder level.  Therefore, assignment of a 30 
percent rating under Diagnostic Code 5201 is warranted 
throughout the rating period on appeal.  

The criteria for an evaluation greater than 30 percent for 
the right shoulder disability have not been met or more 
nearly approximated.  Even considering limitation of motion 
following repetitive use, there is no evidence of arm motion 
limited to 25 degrees from the side.  Considering the 
objective evidence and the disability picture pertaining to 
the Veteran's right shoulder, the Board does not find 
adequate pathology to support an evaluation greater than 30 
percent based on functional impairment due to pain on motion 
and other factors.  Thus, the 30 percent evaluation appears 
to contemplate all additional functional impairment. 

The Board has considered whether a rating in excess of 30 
percent is warranted under the additional diagnostic codes 
pertaining to the shoulder and arm.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200, 5202, 5203 (2008).  On review, there 
is no evidence of ankylosis of the scapulohumeral joint or 
fibrous union of the humerus and thus an evaluation in excess 
of 30 percent is not warranted under Diagnostic Codes 5200 or 
5202.  Regarding Diagnostic Code 5203, the Board notes that a 
20 percent evaluation is the maximum schedular evaluation 
provided under the rating criteria for impairment of the 
clavicle or scapula. 

The Board also finds that a staged rating is not warranted 
for right shoulder disability.  The Board has examined the 
record and finds that a 30 percent evaluation is warranted 
for the service-connected right shoulder disability from 
February 26, 2007, the date of receipt of the claim for an 
increase.  It appears from the medical evidence that the 
disability has remained essentially constant over the entire 
period.  Accordingly, a staged rating under Hart is not 
warranted. 

The Board has also considered the potential application of 38 
C.F.R. § 3.321(b)(1), for exceptional cases where schedular 
evaluations are found to be inadequate.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Objective evidence does 
not show that the Veteran is frequently hospitalized for the 
right shoulder disability or that such disability causes a 
marked interference with employment beyond that contemplated 
in the schedular standards.  As such, the requirements for 
referral for extraschedular evaluation are not met.  See 38 
C.F.R. § 3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

In summary, a 30 percent disability evaluation and no higher 
is warranted for the right shoulder disability for the 
reasons and bases described above.  The evidence supports the 
assignment of a 30 percent rating, and the claim for an 
increased rating is granted to that extent.  


ORDER

A 30 percent disability rating for status post rotator cuff 
tear of the right shoulder is granted, subject to governing 
criteria applicable to the payment of monetary benefits. 


REMAND

Regarding the claim for entitlement to an increased 
disability evaluation for bilateral hearing loss, the Board 
finds that additional development is necessary before a 
decision can be made on the merits.  The VCAA specifically 
provides that the duty to assist includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

There is competent evidence of record which shows that the 
bilateral hearing loss may have worsened since the last VA 
audiologic examination in July 2007.  At the hearing before 
the Board in February 2009, the Veteran stated that his 
hearing was getting worse and that he was experiencing 
increasing difficulty in identifying speech.  In this regard, 
a layperson is competent to report observable symptoms such 
as decreased or difficulty hearing.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Because of the evidence of 
worsening since the last examination, a new examination is 
needed to determine the severity of the bilateral hearing 
loss.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. 
Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

At the hearing before the Board in February 2009, the Veteran 
reported that his hearing was tested at VA in the summer of 
2008.  Associated with the file are the Veteran's VA 
treatment records from Bay Pines dated in 2007 and the VA 
audiometric evaluation report dated in July 2007.  The RO/AMC 
should obtain the Veteran's VA treatment records dated from 
July 2007 to present including any audiometric evaluation 
reports.  VA has a duty to seek these records.  38 U.S.C.A. 
§ 5103A(b)(1).

Finally, the Veteran was not provided with notice of the 
information or evidence necessary to substantiate the 
assignment of the degree of disability for hearing loss 
pursuant to Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 
(2008).  Thus, the Board finds that additional VCAA notice 
and readjudication of the claim is warranted.  The RO will 
have the opportunity to correct such deficiency on remand.

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence necessary to substantiate 
entitlement to an increased rating for 
bilateral hearing loss.  The letter 
should include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date as outlined by Vazquez-
Flores v. Peake, 22 Vet. App. 37, 43-44 
(2008).

2.  Conduct a search for and associate 
with the claims file the Veteran's VA 
treatment records showing treatment 
and/or evaluation of hearing loss dated 
from July 2007 to present. 

3.  Schedule the Veteran for a VA 
audiometric examination to determine the 
nature, extent, and severity of the 
service-connected bilateral hearing loss.  
The Veteran's VA claims folder must be 
made available to the examiner for review 
in connection with the examination.  

Examination of hearing impairment should 
be conducted without the use of hearing 
aids.  The examination must include a 
controlled speech discrimination test 
(Maryland CNC) and a pure tone audiometry 
test.  For each ear, pure tone 
audiometric thresholds, in decibels, 
should be recorded for each of the 
frequencies of 1,000, 2,000, 3,000 and 
4,000 hertz, as well as controlled speech 
discrimination testing (Maryland CNC) 
(reported in percentages of 
discrimination).

4.  Then, readjudicate the issue on 
appeal.  If all of the desired benefits 
are not granted, a supplemental statement 
of the case should be furnished to the 
Veteran and his representative.  The case 
should then be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


